Citation Nr: 1531213	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  12-16 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a stroke and associated residuals.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977 and from January 1980 to November 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for the occurrence and residuals of a May 2009 stroke, primarily contending that the stroke was etiologically linked to a set of cardiac disabilities including service-connected aortic insufficiency / aortic valve replacement.

The Board notes that the medical opinion presented in the October 2009 VA examination report addressing the stroke service connection issue on appeal appears to inadequately address the Veteran's theory of secondary service connection.  First, the Board finds the October 2009 VA medical opinion to be inadequate in that it only addresses the causation aspect of secondary service connection, and does not address the aggravation aspect, with respect to the stroke service connection claim on appeal.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) held that "it is a big stretch of the English language to construe the phrase 'no etiological relationship ...' as encompassing aggravation."  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  It does not appear that the October 2009 VA examiner's use of the phrasing "it is less likely as not that his stroke was directly linked to his service connected AVR, and more likely related to other factors" (emphasis added) encompasses consideration of aggravation any more clearly than the Court's disapproved example.  The Board finds that a remand is warranted to fulfill VA's duty to assist by obtaining an adequate medical opinion that clearly contemplates the Veteran's claim that his stroke pathology has been caused or aggravated by his service-connected aortic disability (or any other heart disability for which he may yet establish service-connection, as explained just below).  Once VA undertakes an effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, in a May 2009 RO rating decision, the Veteran was awarded service connection for the specific disability of aortic valve insufficiency status post aortic valve replacement, while at the same time he was denied service connection for (1) coronary artery disease and (2) cardiomyopathy.  The Veteran did not appeal that decision and it is not in appellate status before the Board at this time.  Significantly, then, the Veteran currently has both service-connected and non-service-connected heart disabilities that have been clearly distinguished in prior final RO rating decisions.  The AOJ has characterized the issue on appeal as that of entitlement to "[s]ervice connection for stroke and residuals secondary to heart condition."  The AOJ has developed and adjudicated the claim as one essentially limited to consideration of whether the Veteran's stroke and stroke residuals are secondary to his lone service-connected disability of aortic insufficiency status post aortic valve replacement.  However, following the October 2009 VA examination, the Veteran has presented additional and broader arguments contending a more complex causal chain between the aortic insufficiency / valve replacement and the May 2009 stroke, and the argument features aspects of the Veteran's heart disability beyond aortic insufficiency / valve replacement; the medical opinion of record does not address the Veteran's expanded theory of entitlement.  The Board's appellate review of "[s]ervice connection for stroke and residuals secondary to heart condition" must consider the full breadth of the Veteran's contentions.

In his August 2010 notice of disagreement, and especially in his June 2012 substantive appeal and March 2015 Board hearing presentation, the Veteran and his representative discuss heart disability beyond the service-connected aortic diagnosis.  The Board finds that the Veteran's arguments raise complex medical questions that have not been addressed with medical opinions in this case.  The August 2010 statement asserts that the Veteran's service-connected aortic valve insufficiency has caused other heart diagnoses, including his non-service-connected heart disability of cardiomyopathy (heart muscle dysfunction).  The Veteran's June 2012 substantive appeal on the stroke issue furthers these assertions concerning heart disability, and specifically argues: "the aortic valve insufficiency caused my enlarged heart which causes impairment of the heart muscle function which led to my stroke (or TIA)."  The Veteran made a similar argument during his March 2015 Board hearing.

Without additional development of the evidence (featuring an expanded medical opinion), the Board is unable to address and resolve the Veteran's arguments concerning an alleged etiological chain linking his stroke pathology to his service-connected aortic insufficiency / valve replacement through multiple other heart pathologies.  The current evidence concerning the stroke service connection issue, featuring the October 2009 VA examination report, is focused upon the question of whether the stroke was related specifically to the aortic valve insufficiency / valve replacement, without clear consideration of his more recent arguments asserting a more complex causal chain through which his service connected aortic insufficiency / valve replacement may have led to other heart problems (the Veteran contends enlargement and muscle dysfunction of the heart) that, in turn, contributed to causation or aggravation of his May 2009 stroke.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA medical records (those not already associated with the claims file) concerning his disabilities pertinent to the issues on appeal should be obtained for the period since the most recent previous update of the set of VA medical records associated with the claims-file.

2.  After the record is determined to be complete, the AOJ should arrange for a supplemental medical opinion (with examination only if deemed necessary by the opinion provider) to determine the nature and etiology of his May 2009 stroke and its residuals.  The Veteran's claims-file must be reviewed by the opinion provider.  Based on review of the record, the opinion provider should respond to the following:

(a) For the Veteran's stroke pathology and stroke residuals, is it at least as likely as not (a 50% or greater probability) that such disability was caused by his service-connected aortic insufficiency / aortic valve replacement.

(b) For the Veteran's stroke pathology and stroke residuals, is it at least as likely as not (a 50% or greater probability) that such disability was permanently aggravated (worsened in degree of severity) by his service-connected aortic insufficiency / aortic valve replacement.  (Please be sure to separately and specifically address the question of causation in item 'a' and the question of aggravation in item 'b'.)

(c) With regard to the above questions, please discuss the Veteran's argument asserting that "the aortic valve insufficiency caused my enlarged heart which causes impairment of the heart muscle function which led to my stroke (or TIA)."  Please express agreement or disagreement with the Veteran's assertion, with an explanation citing medical principles and clinical data as appropriate.

(d) Furthermore, please opine as to whether the Veteran's service-connected aortic insufficiency / valve replacement has caused any other heart condition / diagnosis (such as previously noted coronary artery disease and cardiomyopathy) that has, in turn, caused or aggravated the Veteran's May 2009 stroke and its residuals.

(e) In answering these questions, please discuss the October 2009 VA medical opinion of record that attributes the Veteran's May 2009 stroke to ("more likely") factors including hyperlipidemia, possible diabetes, and not consistently taking aspirin; please express agreement or disagreement (with an explanation of the reasons for such) with the October 2009 VA medical opinion in this regard.

The opinion provider must explain the rationale for all opinions provided.

4.  The AOJ should ensure that all development outlined above is completed and then readjudicate the claim on appeal for service connection for a stroke and associated residuals.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

